BROWNING, J.,
dissenting.
I dissent to the majority’s failure to grant appellant’s motion for rehearing.
Appellant filed the instant case expecting to, and entitled to have, her case decided under existing law. Through no fault on her part, appellant was forced to have her legal rights adjudicated under an erroneous principle of law espoused as correct by appellee in the trial court. Then appellant appeals the error to this court and is *542denied relief because she failed to accept error in the trial court in a “proper manner” based upon reasons first enunciated by the majority, which were never thought of, much less argued, by appellee to the trial court and to this court. Appellant deserves better.
Also, I would certify this case to the Florida Supreme Court as being expressly and directly in conflict with Gormley v. GTE Products Corp., 587 So.2d 455 (Fla.1991); and Wackenhut Corp. v. Lippert, 591 So.2d 215 (Fla.4th DCA 1991).
I would grant appellant’s motion for rehearing for the reasons stated herein.